Appeal Reinstated and Order filed November 6, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00739-CV
                                     ____________

          KEN S. OGBONNIA D/B/A FIRST TEXAS ENERGY, Appellant

                                             V.

                         AT&T ADVERTISING, LP, Appellee


                      On Appeal from the Co Civil Ct at Law No 2
                                Harris County, Texas
                            Trial Court Cause No. 988333


                                        ORDER

       On May 22, 2012, this court abated this appeal so that the corporate appellant,
First Texas Energy Corporation, could retain counsel. To date, no attorney has filed a
notice of appearance. On July 26, 2012, this court granted appellant a final extension of
time to file appellant=s corrected brief until August 27, 2012. In its order, the court stated
that appellant may proceed pro se in his individual appeal if he has been unable to obtain
counsel. On September 24, 2012, appellant filed a response to this court’s order stating
that he did not receive the July 26, 2012 order, and did not know it had issued until he
called to inquire about his extension request. He then picked up a copy of the order on
September 19, 2012. To date, appellant has not filed a brief or a further motion for
extension of time in response to the order. Accordingly, we REINSTATE the appeal and
issue the following order:

       Unless appellant files a corrected brief with the clerk of this court on or before
November 26, 2012, the court will dismiss the appeal for want of prosecution. See Tex.
R. App. P. 42.3(b). No further extensions of time will be granted.




                                     PER CURIAM




                                           2